Citation Nr: 0723645	
Decision Date: 07/02/07    Archive Date: 08/14/07

DOCKET NO.  00-09 194	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the legs claimed as secondary to the service-
connected bilateral pes cavus.  

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected bilateral pes cavus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected lumbar spine degenerative changes 
and radiculopathy.  




REPRESENTATION

Appellant represented by:	Douglas J. Rosinski



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 1966 to April 
1967.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO.  

A January 2004 Board decision denied the veteran's claim for 
an evaluation in excess of 50 percent for the service-
connected bilateral pes cavus and remanded the issues of 
service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected bilateral pes 
cavus and an initial evaluation in excess of 20 percent for 
the service-connected lumbar spine degenerative changes and 
radiculopathy to the RO for additional development.  

The veteran appealed the denial of an evaluation in excess of 
50 percent for service-connected bilateral pes cavus to the 
United States Court of Appeals for Veterans Claims (Court).  

The January 2004 Board decision denying an evaluation in 
excess of 50 percent for service-connected bilateral pes 
cavus was vacated and remanded by a Court Order in August 
2006, because it was concluded that VA had not adequately 
addressed 38 C.F.R. § 3.321(b)(1).  

An August 2005 Board decision denied the other claim of 
service connection for peripheral neuropathy of the lower 
extremities as secondary to the service-connected bilateral 
pes cavus and the claim for an initial evaluation in excess 
of 20 percent for the service-connected lumbar spine 
degenerative changes and radiculopathy.  The veteran also 
appealed these issues to the Court.  

The August 2005 Board decision denying service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected bilateral pes cavus and an initial 
evaluation in excess of 20 percent for service-connected 
lumbar spine degenerative changes and radiculopathy was 
vacated and remanded by a Court Order in March 2007 because 
it was concluded that the Board had not provided adequate 
reasons and bases for its decisions, because the VA examiners 
in August 2004 had not reviewed the claims files, and because 
the Board did not adequately address the evidence in favor of 
the claims.  

A letter was sent to the veteran, with a copy to his 
representative, on May 18, 2007, in which the veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  

According to a statement from the veteran dated May 29, 2007, 
there was no additional evidence to submit and the Board 
should proceed immediately with readjudication of the case.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

Based on the Court Orders and Joint Motion noted hereinabove, 
it is indicated that the current evidence on file is 
inadequate for a reasoned determination of the issues on 
appeal.  There is evidence both for and against the veteran's 
service connection claim; and it is unclear from the evidence 
of record whether the veteran currently has peripheral 
neuropathy and, if so, its cause.  

Additionally, it is suggested that there is some ambiguity as 
to the severity of the veteran's service-connected lumbar 
spine disability, to include under the criteria of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consequently, the Board finds 
that additional development is needed prior to a final 
decision on the issues on appeal by the Board.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the nature, severity, or etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
August 2004 for peripheral neuropathy of 
the legs, pes cavus, or low back 
disability.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO should arrange for a VA 
examination to determine the current 
nature and severity of his service-
connected lumbar spine disability and 
bilateral pes cavus, as well as to 
ascertain the nature and likely etiology 
of any peripheral neuropathy of the legs.  
The VA claims folders, including a copy 
of this Remand, must be made available to 
and reviewed by the examiner.  The 
examiner must note in the record that the 
claims files have been reviewed.  All 
indicated tests and studies, including x-
rays and/or nerve conduction studies, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should note whether there is 
any objective neurological manifestations 
associated with the service-connected 
arthritis of the lumbar spine or 
bilateral pes cavus.  

The examiner should provide an opinion 
whether it is at least as likely as not 
that the veteran has peripheral 
neuropathy of the lower extremities that 
was caused or aggravated by either the 
veteran's service-connected arthritis of 
the lumbar spine or bilateral pes cavus.  

With respect to the issue of an initial 
rating in excess of 20 percent for 
service-connected lumbar spine arthritis, 
the examiner must also provide findings 
on the range of motion of the 
thoracolumbar spine, with standard ranges 
provided for comparison purposes, and 
comment on whether there is any 
thoracolumbar spine weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
must identify any objective evidence of 
pain in the thoracolumbar spine and any 
functional loss associated with pain.  

The examiner should also report to what 
extent and for what duration, if any, 
does the veteran suffer from 
incapacitating episodes as defined by the 
rating criteria due to his service-
connected lumbar spine disability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After completion of all indicated 
development, VA must readjudicate the 
issues currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  The RO should consider all 
potentially applicable diagnostic codes.  
If any of the benefits sought on appeal 
remains denied, the veteran and his 
attorney must be provided a Supplemental 
Statement of the Case, which addresses 
the propriety of referral of this case 
for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) and 
includes a discussion of the evidence 
both for and against referral.  The 
Supplemental Statement of the Case should 
also discuss whether staged ratings are 
warranted for the veteran's service-
connected lumbar spine disability and 
whether separate ratings can be assigned 
for the orthopedic and neurologic 
manifestations of the lumbar spine 
disability.  The veteran and his attorney 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


